Exhibit 10.1

 



 

 

 

 

 

 

 

 

 

AGREEMENT TO AMEND

 

 

THE SHARE EXCHANGE AGREEMENT

 

BETWEEN

 

GOLD UNION, INC. (the “Company”)

&

G.U. INTERNATIONAL LIMITED (“GUI”)

 

AND

 

KAO WEI-CHEN (aka KAO HSUAN-YING) (“Kao”)

 

DATED AUGUST 28, 2014

 

 

 

 

 

 

 

 

 

 



 

 

 

 

Schedules

 

Schedule 2.1 (a) (Amended) - List Of PPGCT Investors & Their Respective
Interests In the Sale Shares.

Schedule 2.1 (b) (Amended) - Kao’s And The Respective PPGCT Investors’
Entitlements To The Number Of Shares Of The Company Common Stock Issuable For
The Exchange.

 

Schedule 2.1 (c) (Amended) - Signatures Of The PPGCT Investors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

 

 

AGREEMENT TO AMEND THE SHARE EXCHANGE AGREEMENT DATED AUGUST 24, 2015

 

This AGREEMENT (hereinafter referred to as “this Agreement”) dated as of the
23rd day of September, 2015, entered into:

 

BETWEEN

 

GOLD UNION, INC., a Delaware corporation having its principal office at Shop
35A, Ground Floor, Hop Yick Commercial Centre Phase 1, 33 Hop Choi Street, Yuen
Long, NT, Hong Kong, China (hereinafter referred to as “the Company”); and

 

G.U. INTERNATIONAL LIMITED (Company Number: 150871), a wholly owned subsidiary
of the Company, incorporated in the Republic of Seychelles under the
International Business Company Acts 1996 of the Republic of Seychelles, having
its registered address at Second Floor, Capital City, Independence Avenue, P.O.
Box 1008, Victoria, Mahe, Republic of Seychelles (hereinafter referred to as
“GUI”);

 

AND

 

KAO WEI-CHEN (also known as KAO HSUAN-YING), holding Taiwan Citizen Identity
(No. P 201459182), a citizen of Taiwan (Republic of China) having an address at
L8-09 Wisma BU 8, No. 11 Lebuh Bandar Utama, Bandar Utama PJU 6, 47600 Petaling
Jaya, Selangor, Malaysia (hereinafter referred to as “Kao”).

 

W I T N E S S E T H:

 

WHEREAS, Kao is a registered shareholder of Phnom Penh Golden Corridor Trading
Co. Limited (Commercial Registration ID No.: Co. 1800KH/2013), a private limited
company incorporated under the laws of the Kingdom of Cambodia having its head
office at No.56AB Third Floor, Street 432, Sangkat Tuol Tompoung 1, Khan Chamkar
Mon, Phnom Penh, Kingdom of Cambodia, and an address at No. 1EO, Street 211/138,
Sangkat Veal Vong, Khan 7 Makara, Phnom Penh, Kingdom of Cambodia (hereinafter
referred to as “PPGCT”), holding Four Hundred and Ninety shares of common stock
of PPGCT, representing 48% of the issued and outstanding shares of common stock
of PPGCT (hereinafter referred to as “PPGCT Common Stock”), on Kao’s own behalf
and on behalf of certain individuals and corporations as listed in Schedule 2.1
(a) herein contained (hereinafter collectively referred to as “PPGCT
Investors”).

 

WHEREAS, PPGCT presently owns the entire interest of three parcels of land
situated at National Road 44, Phum Phkung, Chbarmorn Commune, Chbarmorn
District, Kampong Speu Province, Kingdom of Cambodia, with title deed nos.
05020102-0045, 05020102-0550, and 05020103-0749, measuring in aggregate 172,510
square meters (m2), as evidenced in the Property Plan Layout attached as Exhibit
A herein contained (hereinafter collectively referred to as the “PPGCT
Property”);

1

 

 

WHEREAS, the Company, GUI and Kao had on August 28, 2014 entered into an
agreement (referred to as the “Share Exchange Agreement”) for the Company to
acquire through GUI from Kao Four Hundred and Eighty (480) shares of the PPGCT
Common Stock (representing 48% of the total issued and outstanding shares of the
PPGCT Common Stock) currently held by Kao on Kao’s own behalf and on behalf of
the PPGCT Investors (referred to as the “Sale Shares”) for a total consideration
of United States Dollars Five Million (USD 5,000,000) only (referred to as the
“Consideration”) to be satisfied by the issuance by the Company of 2,500,000,000
shares of the Company’s common stock in aggregate, valuing the shares of the
Company’s common stock at USD 0.002 per share, to Kao and the PPGCT Investors
(referred to as the “Exchange”) on the terms and conditions set forth in the
Share Exchange Agreement;

 

WHEREAS, the Company, GUI and Kao had accepted the contemplated transaction
stated in the Share Exchange Agreement and hereby agree to amend Schedules 2.1
(a), 2.1 (b) and 2.1 (c) of the Share Exchange Agreement as Schedule 2.1 (a)
(Amended), Schedule 2.1 (b) (Amended) and Schedule 2.1 (c) (Amended) which are
herein attached, respectively:

 

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

GOLD UNION, INC. (“The Company”) Witnessed By:         By: /s/ Supachai Sae-Chua
/s/ Kim Chang Yuna Vincent Supachai Sae-Chua Name: Kim Chang Yuna Vincent Chief
Executive Officer, Passport/ID No.: E5593060L Chief Financial Officer and
Director (Country: Singapore )     G.U. INTERNATIONAL LIMITED (“GUI”) Witnessed
By:         By:  /s/ Supachai Sae-Chua /s/ Kim Chang Yuna Vincent Supachai
Sae-Chua Name: Kim Chang Yuna Vincent Director Passport/ID No.: E5593060L      
(Country: Singapore)         KAO WEI-CHEN (aka KAO HSUAN-YING)   (“Kao”)
Witnessed By:         By: /s/ Kao Wei-Chen (aka Kao Hsuan-Ying) /s/ Chou Feng
Kai Kao Wei-Chen (aka Kao Hsuan-Ying) Name: Chou Feng Kai Identity No.: P
201459182 Passport/ID No.: B121546012 (Taiwan) (Country: Tiawan

 

2

 

 

SCHEDULE 2.1 (a) (Amended)

 

 

List Of PPGCT Investors And Their Respective Interests In The Sale Shares

 

 

Name Of

PPGCT Investor

Citizenship Address Percentage
Of Interest In
The Sale Shares CHOU PEI-CHI Taiwan

264 Bangbon 1 Road., Bangbon District, Bangbon Sec.,

Bangkok, 10510 Thailand.

10.0% CHAIMONGKOL FOYFON Thailand

98/49 Town Plus Onnut-Ladkrabang, Ladkrabang 20/1, Ladkrabang District,

Bangkok, 10520 Thailand.

5.0% CHOU PEI-YING Taiwan

98/49 Town Plus Onnut-Ladkrabang, Ladkrabang 20/1, Ladkrabang District,

Bangkok ,10520 Thailand.

10.0% SONESITTICHOKE,    PARAMEE Thailand

264 Bangbon 1 Road., Bangbon district, Bangbon Sec.,

Bangkok, 10510 Thailand.

5.0% CHOU FENG-KAI Taiwan

98/49 Town Plus Onnut-Ladkrabang, Ladkrabang 20/1, Ladkrabang District,

Bangkok, 10520 Thailand.

10.0%

KRITTAKORN

WONGYAI

Thailand

98/49 Town Plus Onnut-Ladkrabang, Ladkrabang 20/1, Ladkrabang District,

Bangkok, 10520 Thailand.

5.0% Ng YI-MI Malaysia

K5D, Tiara Damansara,

33, Jalan 17/1,

46400 Petaling Jaya,

Selangor Darul Ehsan, Malaysia.

5.0% LOW SWEE BENG Malaysia

No. 2, Jalan PJU 7/11,

Mutiara Damansara,

47800 Petaling Jaya,

Selangor Darul Eshan, Malaysia.

5.0% Total 8 Individuals     55.0%

 

3

 

 

SCHEDULE 2.1 (b) (Amended)

 

Kao’s And The Respective PPGCT Investors’ Entitlements To The Number Of Shares
Of The Company Common Stock Issuable For The Exchange

 

Name Address Entitlement to the
Number of Shares
of the Company
Common Stock KAO WEI-CHEN (aka KAO HSUAN-YING)

L8-09 Wisma BU 8,

No.11, Lebuh Bandar Utama,

Bandar Utama PJU 6,

47600 Petaling Jaya,

Selangor Darul Ehsan, Malaysia.

 

1,125,000,000

 

 

CHOU PEI-CHI

264 Bangbon 1 Road, Bangbon
District, Bangbon Sec.,

Bangkok, 10510 Thailand.

 

250,000,000 CHAIMONGKOL FOYFON

98/49 Town Plus
Onnut-Ladkrabang, Ladkrabang
20/1, Ladkrabang District,

Bangkok, 10520 Thailand.

 

125,000,000 CHOU PEI-YING

98/49 Town Plus
Onnut-Ladkrabang, Ladkrabang
20/1, Ladkrabang District,

Bangkok, 10520 Thailand.

 

250,000,000 SONESITTICHOKE,    PARAMEE

264 Bangbon 1 Road, Bangbon
District, Bangbon Sec.,

Bangkok, 10510 Thailand.

 

125,000,000

CHOU FENG-KAI

 

98/49 Town Plus
Onnut-Ladkrabang, Ladkrabang
20/1, Ladkrabang District,

Bangkok, 10520 Thailand.

 

250,000,000

KRITTAKORN

WONGYAI

98/49 Town Plus
Onnut-Ladkrabang,
Ladkrabang 20/1, Ladkrabang District,

Bangkok, 10520 Thailand.

 

125,000,000 Ng YI-MI

K5D, Tiara Damansara,

33, Jalan 17/1,

46400 Petaling Jaya,

Selangor Darul Ehsan, Malaysia.

125,000,000 LOW SWEE BENG

No. 2, Jalan PJU 7/11,

Mutiara Damansara,

47800 Petaling Jaya,

Selangor Darul Ehsan, Malaysia.

125,000,000 Total 9 Individuals   2,500,000,000

 

 

4

 

 

SCHEDULE 2.1 (c)

 

Signatures Of The PPGCT Investors

 

Name Of

PPGCT Investor

Signature CHOU PEI-CHI   CHAIMONGKOL FOYFON   CHOU PEI-YING   SONESITTICHOKE,
PARAMEE   CHOU FENG-KAI  

KRITTAKORN

WONGYAI

  Ng YI-MI   LOW SWEE BENG  

 

 

 

 

 

 

 

 



5

